Exhibit 10.50
EXTERRAN HOLDINGS, INC. AWARD NOTICE
TIME-VESTED INCENTIVE STOCK OPTION
FIRST AMENDMENT
          THIS FIRST AMENDMENT TO THE EXTERRAN HOLDINGS, INC. AWARD NOTICE FOR
TIME-VESTED INCENTIVE STOCK OPTION (the “Amendment”) is entered into by and
between Exterran Holdings, Inc., a Delaware corporation (the “Company”), and
Stephen A. Snider (the “Participant”).
W I T N E S S E T H:
          WHEREAS, the Company previously granted to the Participant, on
March 4, 2008, an incentive stock option to purchase 1,485 shares of common
stock of the Company under the Exterran Holdings, Inc. Amended and Restated 2007
Stock Incentive Plan (the “Plan”) at an exercise price of $67.30 per share,
pursuant to the terms and conditions of an Award Notice for Time-Vested
Incentive Stock Option (the “Award Notice”) and the Plan; and
          WHEREAS, subject to the consent of the Participant, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) may, in its
sole discretion, amend an outstanding Award Notice from time to time in any
manner that is not inconsistent with the provisions of the Plan; and
          WHEREAS, the Committee has determined that the Participant’s
termination of employment with the Company (other than due to Cause, death or
Disability) shall constitute “Retirement” under the Plan; and
          WHEREAS, the Committee and the Participant desire to amend the Award
Notice to make certain changes with regard to the vesting and exercise
provisions of the Award Notice;
          NOW, THEREFORE, effective as of October 27, 2008, the Award Notice is
hereby amended as follows:
      1. Section 5(b) of the Award Notice is hereby amended to read as follows:
     “(b) Termination as a Result of Retirement. Following a termination of
employment by reason of your Retirement, the unvested portion of your Award will
immediately vest in full and become exercisable, and you will be entitled to
exercise the Award at any time prior to the Expiration Date (provided, however,
that in the event the Award is exercised more than three months after the date
of Retirement, the Award shall not be treated as an incentive stock option under
Section 422 of the Code).”

1



--------------------------------------------------------------------------------



 



     2. The Award Notice shall remain in full force and effect and, as amended
by this Amendment, is hereby ratified and affirmed in all respects.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment effective
as of October 27, 2008.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Stephen M. Pazuk    
 
      Chairman, Compensation Committee    
 
                PARTICIPANT    
 
                          Stephen A. Snider    

3